COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  Travis M. Dehoney, TDCJ No. 2027434,          §               No. 08-19-00066-CV

                       Appellant,               §                 Appeal from the

                                                §                83rd District Court
  Sherri Talley M.D., Samuel B. Itie, M.
  Fuentes,                                      §              of Pecos County, Texas

                       Appellees.               §               (TC# P-7872-83-CV)

                                                §

                                           ORDER

       The Court GRANTS the Appellant’s Pro Se third motion for extension of time within

which to file the brief until August 10, 2019. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S PRO SE BRIEF WILL BE CONSIDERED BY THIS

COURT.

       It is further ORDERED that Mr. Travis M. Dehoney, the Appellant, prepare the Appellant’s

pro se brief and forward the same to this Court on or before August 10, 2019.


              IT IS SO ORDERED this 26th day of June, 2019.


                                                    PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.